DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This notice of allowability corrects the claim dependency of claims 32-37.

Status of the Application
Claims 22, 24-30, and 32-37 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/05/2022 are acknowledged.  Claims under consideration in the instant office action are claims 22, 24-30, and 32-37.
 Applicants' arguments, filed 07/05/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,435,367 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone message with Yingli Wang, Registration No. 67,372 on 08/19/2022.

The application has been amended as follows:
IN THE CLAIMS:

	In claim 32, at line 1, “claim 31” has been omitted and replaced with -- claim 22 --.

	In claim 33, at line 1, “claim 31” has been omitted and replaced with -- claim 22 --.

	In claim 34, at line 1, “claim 31” has been omitted and replaced with -- claim 22 --.

	In claim 35, at line 1, “claim 31” has been omitted and replaced with -- claim 22 --.

	In claim 36, at line 1, “claim 31” has been omitted and replaced with -- claim 22 --.

	In claim 37, at line 1, “claim 31” has been omitted and replaced with -- claim 22 --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating cancer by administering an indirubin derivative.
The closest prior art found, Meijer et al. (US 8,829,203) teaches compounds of formula (I) as GSK-3 inhibitors (see abstract).  Meijer et al. teaches GSK-3 inhibitors are implicated in a large diversity of human diseases, including nervous system disorders such as Alzheimer's disease, schizophrenia, bipolar disorder, diabetes, heart hypertrophy, renal diseases, shock and inflammation, cancers, etc. (col. 1, lines 28-32).
However, Meijer et al. does not teach that such compounds can be used to treat the recited genus of cancers, specifically CML, prostate cancer, melanoma, pancreatic cancer, ovarian cancer, leukemia, and lymphoma.
Thus, there would be no reason one skilled in the art at the time the invention was made would treat CML, prostate cancer, melanoma, pancreatic cancer, ovarian cancer, leukemia, and lymphoma by administering a compound of formula (I) based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22, 24-30, and 32-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628
/SAVITHA M RAO/Primary Examiner, Art Unit 1629